DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 May 2022 has been entered.

Notice of AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 9 May 2022 have been fully considered but they are not persuasive. 
	Applicant argues Inoue’284 fails to disclose “partially expanding the side branch lumen after the side branch lumen is deployed from the catheter such that the side branch lumen is repositionable…prior to fully expanding the side branch lumen,” as required by amended claim 1. This argument is not persuasive because Inoue’248’s side branch 6 is partially expanded upon deployment from the catheter: Figure 1 shows side branch in a partially expanded configuration that is wider than catheter C. Column 7, line 65 to column 8, line 10 describe repositioning the branch lumen. 
	The amendment to independent claim 8 raises issues under 112a – new matter because the specification, as filed, does not disclose partially expanding the side branch lumen to selectively deploy the main lumen, as now recited in the claim. See the 112 rejection below. 
	Regarding claim 15, Applicant argues Inoue’284 fails to disclose “partially expanding the side branch lumen…prior to releasing a first elongated member from the side branch lumen…such that the side branch lumen is repositionable and partially expanding the main lumen…prior to releasing a second elongate member from the main lumen…such that the main lumen is repositionable”. This argument is not persuasive because Inoue’248’s side branch 6 and main lumen 5 are partially expanded upon deployment from the catheter: Figure 1 shows side branch and main branch in a partially expanded configuration that is wider than catheter C. Column 7, line 34 to column 8, line 10 describe repositioning the branch and main lumens. 
	The rejections were updated below to address the newly recited limitations, but otherwise maintained. 

Claim 1 does not actually require partial deployment and repositioning. Partial deployment is a necessary step of full deployment which is necessarily disclosed by Inoue. 
Claim 8 is new matter because the last clause is a typo: partially expanding SIDE branch lumen to deploy MAIN lumen in the main vessel. 


Claim Objections
Claim 15 objected to because of the following informalities:  lines 10-11 were amended to state “the side branch lumen is repositionable in the side branch lumen…”  This is a typographical error and should state the side branch lumen is repositionable in the side branch vessel…” Appropriate correction is required.
Applicant is advised that should claim 31 be found allowable, claim 32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 was amended to recite “partially expanding the side branch lumen, independently of the main lumen when the main lumen is in the main vessel, to selectively deploy the main lumen in the main vessel.”
The specification, as filed, does not disclose partially expanding the side branch lumen to selectively deploy the main lumen. Paragraphs [0113]-[0122] of the published application discuss partial expansion and selective deployment of the main branch lumen and the side branch lumen, respectively, but do not disclose expanding the side branch lumen to deploy the main branch lumen. 
Claims 9-14 and 27-29 are rejected based on their dependency from claim 8. 

Claim Rejections - 35 USC § 102
Claims 1-3, 5, 6, 22 and 15, 18, 30 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Inoue (US Patent 6,537,284). 
Claim 1: Inoue’284 teaches a method of placing a stent (1) at a target site within the vasculature having a main vessel (2) and a branch vessel (3). The stent includes a main lumen (5) and a branch lumen (6). 
The method includes advancing a catheter (C) through the vasculature to the target site (adjacent to aneurysm 41) (column 7, lines 40-45) and deploying the stent from the catheter at the target site (column 9, lines 28-33). 
Inoue’284 teaches the step of deploying includes partially expanding the side branch lumen after the side branch lumen is deployed from the catheter (Figure 1 shows the catheter C and the side branch lumen 6; the side branch lumen is partially expanded compared to the width of the catheter C). The side branch lumen (6) is repositionable (via movement of guiding device 9; note: the term “repositionable” does not require a step of repositioning, only a capability) prior to fully expanding the side branch lumen (see Figure 1, 3 for partial deployment in which the side branch can be repositioned and Figure 5 which shows full expansion).   
Claim 2: Inoue’284 teaches allowing graft material on the stent to integrate the stent into the target site (this necessarily happens during deployment of the prosthesis 1; column 7, lines 1-20 discuss the existence of graft material (“tubular cover” in addition to the stent frame members 5). 
Claim 3: Inoue’284 teaches the stent (1) is deployed without completely disrupting blood flow in the main vessel (Figures 1 and 7 show the stent 1 expands without the use of a balloon or other device that would result in complete occlusion of the blood vessel). 
Claim 5: Inoue’284 teaches the main lumen (5) and the side branch lumen (6) are independently repositionable in the main vessel and branch vessel, respectively, after the side branch lumen is partially expanded in the vessel (side branch vessel is partially expanded upon delivery from catheter C; the main lumen and branch lumens are disclosed as independently repositionable at column 7, lines 52 to column 8, line 11). 
Claim 6: Inoue’284 teaches applying and releasing tension on the side branch lumen 6 after the side branch lumen is partially expanded (after release from the catheter) (mooring device 9 is attached to branch portion 6.  Tension is applied to the branch lumen via mooring device 9; see column 8, line 48 to column 9, line 14). 
Claim 22: Inoue’284 teaches the main lumen (5) is partially expanded after deployment from the catheter ( Figure 1 shows the catheter C and the main branch lumen 5; the main branch lumen is partially expanded compared to the width of the catheter C). The main branch is repositionable via movement of guiding device 7, 8; note: the term “repositionable” does not require a step of repositioning, only a capability) prior to fully expanding the main branch lumen (see Figure 1, 3 for partial deployment in which the side branch can be repositioned and Figure 5 which shows full expansion).   
Claim 15: Inoue’284 teaches a method of treating an aortic aneurysm (41) of a human patient, comprising: 4 of 12Application No.: 16/237,231Attorney Docket No.: DUKENZ00702 
moving a stent (1) to a target site (41) at the aneurysm (column 6, lines 56-66);  and 
deploying the stent from a catheter (C) at the target site (41), where the stent comprises a main lumen (5) and a side branch lumen (6), where deploying the stent comprises partially expanding  the side branch lumen in a side branch vessel prior to releasing a first elongated member (9) from the side branch lumen such that the side branch lumen, while in a partially expanded state, is repositionable in the side branch lumen (branch portion 6 is partially expanded upon exiting the catheter; column 7, lines 52-65 describes using the first elongate member 9 to reposition the branch lumen 6 before removing the first elongate member 9), and 
where deploying the stent comprises partially expanding the main lumen in a main vessel prior to releasing a second elongated member  (7) from the main lumen such that the main lumen, while in a partially expanded state, is repositionable in the main vessel (main lumen 5 is partially expanded upon exiting the catheter; column 7, lines 52-65 describes using the second elongate member 7 to reposition the main lumen 5 before removing the second elongate member) .
Claim 30: The first and second elongated members are strings (“trigger wire” paragraph [0083]). 
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue’284, as applied to claim 1, further in view of Willard et al. (US Patent 6,022,319).
Claim 4: Inoue’284 teaches a guidewire (92) for implanting the stent, but does not disclose the use of a guidewire having an intravascular ultrasonic transducer. 
Willard’319 teaches a method of performing an intravascular procedure that includes positioning catheters in a blood vessel needing treatment (column 1, lines 19-24). Willard’319 states the use of guidewires to aid in inserting and guiding catheters to a target location within the vasculature is old and well known in the art (column 10, lines 60-65). 
Additionally, Willard’319 teaches that it is known to facilitate this intravascular procedure with a guidewire having a intravascular ultrasonic transducer at the distal end in order to aid in scanning the vasculature and obtaining images to diagnose the treatment of the region requires (column 10, line 59 to column 11, line 35). It would have been obvious to one of ordinary skill in the art to modify the method taught by Inoue'284 with a guidewire having an intravascular ultrasonic transducer, as taught by Willard'319, in order to provide the stated advantages. 
Claims 7 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue’284, as applied to claim 1 and 15, respectively, further in view of Keith et al. (US Patent 6,070,589). 
Claim 7, 18: Inoue’284 teaches the main branch (5) is attached to a first deployer (catheter C) and the side branch lumen is releasably attached a second deployer (9). The second deployer (9) is located within the catheter (C) until the end of the procedure (column 9, lines 28-30). The Office notes the first deployer (C) was identified in claim 1 as a catheter, so it can’t also serve as a “first deployer” as recited in the claims. However, the use of multiple catheters during the introducing and delivery process is old and well known. Keith’589 teaches a method of introducing a stent into a blood vessel that includes an outer introducer catheter (42) for initial access to a blood vessel, as well as a delivery catheter (60) for carrying a collapsed stent to a target location (column 5, lines 36-58). Both the introducer catheter and delivery catheter are separated from the stent and removed from the body after stent deployment. 
In light of this, it would have been obvious that Inoue’284 includes a first deployer (in the form of a second catheter) that is releasably attached to the first stent (the stent will need to pass through both the introducer catheter and the delivery catheter), in light of the teachings by Keith’589 that it is old and well known to use both an introducer catheter and delivery catheter during stent delivery. 
Claims 16-17, 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue’284, as applied to claim 15, further in view of Ryan et al. (US Patent 6,533,811). 
Claims 16, 17, 19, 20: Inoue’284 teaches the main lumen and branch lumen are independently repositionable (column 7, lines 47-65) but fails to specifically disclose the main lumen and branch lumen are independently repositionable by selectively partially expanding the main lumen and branch lumen after deployment from the catheter. 
Ryan’811 teaches a method of placing a stent that includes advancing a catheter (54; Figure 5) through the vasculature to a target site (52; Figure 8) (column 4, lines 58-60), and deploying a stent (G) from the catheter (sheath 54; Figure 5) by partially expanding the stent after the stent is deployed from the catheter (column 5, line 12-24) so the stent is repositionable prior to fully expansion of the stent. (column 5, lines 24-35). 
Regarding claim 17, the partial expansion includes elongating the stent (column 5, lines 15-27). 
Regarding claim 20, Ryan ‘811 teaches reducing a dimension of a stent for repositioning (column 5, lines 21-23). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method taught by Inoue’284 such that the main and branch lumens are partially expanded, as taught by Ryan’811, in order to ensure the stent is in the desired location prior to full deployment. 
Claims 21, 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue’284, as applied to claim 1, further in view Ryan’811. 
Claim 21, 23, 24, 25: Inoue’284 teaches the main lumen and branch lumen are independently repositionable and deployable (via 7, 8 for main lumen 5 and via 9 for branch lumen 6; column 7, lines 47-65) but fails to specifically disclose the main lumen and branch lumen are individually partially expanded for this deployment. 
Ryan’811 teaches a method of placing a stent that includes advancing a catheter (54; Figure 5) through the vasculature to a target site (52; Figure 8) (column 4, lines 58-60), and deploying a stent (G) from the catheter (sheath 54; Figure 5) by partially expanding the stent after the stent is deployed from the catheter (column 5, line 12-24) so the stent is repositionable prior to fully expansion of the stent. (column 5, lines 24-35). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method taught by Inoue’284 such that the main and branch lumens are partially expandable, as taught by Ryan’811, in order to ensure the stent is in the desired location prior to full deployment. 
Further regarding claims 24 and 25, Inoue’284 teaches repositioning the side branch lumen (6) prior to releasing a first elongate member (9) from the branch lumen (column 7 line 62 to column 8 line 11) and repositioning the main lumen (5) prior to releasing a second elongate member (7, 8). The partial expansion limitations are addressed above. 
Further regarding claim 26, Inoue’284’s first and second elongate members (9 and 7, 8 respectively) include strings (wire rod 9b and wire 72). 
Claims 31, 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue’284, as applied to claim 15, further in view Ouriel et al. (US Patent Publication 2003/0120263).
Claims 31, 32: Inoue’284 discloses the claimed invention except for a second side branch lumen. 
Like Inoue’284, Ouriel’263 is directed towards a stent graft for placement in the abdominal aorta (Inoue’284 at column 9, lines 34-62; Ouriel at paragraph [0002]). Ouriel’263 teaches providing the stent graft with additional side branch lumens ((14a, 14b, 14c, 14d) to connect with the branch arteries of aorta (paragraph [0101]). 
In light of this, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional branch lumens, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The claims of the patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Claims 1-32  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No.9,204,958. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  In particular, the ‘958 patent claims deploying a stent having a main lumen and branch lumen such that the main lumen and branch lumen are independently repositionable. 
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10,166,130. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  In particular, the ‘130 patent claims deploying a stent having a main lumen and branch lumen such that the main lumen and branch lumen are independently repositionable. 
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,179,058. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  In particular, the ‘058 patent claims deploying a stent having a main lumen and branch lumen such that the main lumen and branch lumen are independently repositionable. 
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No.8,128,680. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  In particular, the ‘680 patent claims deploying a stent having a main lumen and branch lumen such that the branch lumen is repositionable prior to fully deploying the stent.
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.9,220,613. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  In particular, the ‘613 patent claims deploying a stent having a main lumen and branch lumen such that the main lumen and branch lumen are independently repositionable. 
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No.9,956,102. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  In particular, the ‘102 patent claims deploying a stent having a main lumen and branch lumen such that the main lumen and branch lumen are independently repositionable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        28 September 2022

	/ELIZABETH HOUSTON/           Supervisory Patent Examiner, Art Unit 3771